Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/08/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/331,651, filed 03/08/2019 is a national stage entry of PCT/US2018/023876, International Filing Date: 03/22/2018.

Drawings
	The drawings are objected to because in Fig. 1, bottom display window pane shows ‘FAIL-REASON” without linking to a specific points or locations associated with attributes. It is not clear how the error message should be interpreted with respect to the upper display window panes.  In Fig. 2, the down exit arrow of diamond box 206 appears unnecessary. (See annotated drawings below with circle as an FYI) 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

    PNG
    media_image1.png
    647
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    861
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1, 11 and 20, the limitation/element “a lithologic attribute” are recited twice in phrases “the geologic point being associated with a lithologic attribute” and “the intersecting geologic point being associated with a lithologic attribute” followed by the limitation “the lithologic attributes of the geologic point and the intersecting geologic point”. According to the specification par. 0020, two types of attributes, i.e. an attribute of a given point such as a lithologic attribute and 2) an attribute of a polygon (e.g., geologic map polygon) that the point intersects, are disclosed. Since the intersecting geologic point is the common point linking and sharing the geologic point and the geologic map polygon, it is not clear whether “a lithologic attribute of the intersecting geologic point” refers to “a lithologic attribute of the geologic point” or “an attribute of the geologic map polygon”. For the sake of examination, the latter is taken as a correct interpretation.
As per claims 2-10 and 12-19, claims are also rejected under 35 USC 112(b) because the base claims 1 and 11 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial 
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving a geologic point corresponding to at least one of a well pick or outcrop data, the geologic point being associated with a lithologic attribute; (1.B)
intersecting the geologic point with a geologic map polygon to identify an intersecting geologic point of the geologic map polygon, the intersecting geologic point being associated with a lithologic attribute and the geologic map polygon corresponding to a formation; (1.C)
performing an integrity check for the geologic point based at least in part on the lithologic attributes of the geologic point and the intersecting geologic point; (1.D)
and when the geologic point fails the integrity check, providing an indication that the geologic point failed the integrity check to facilitate providing an accurate representation of the formation corresponding to the geologic map polygon. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps are treated by the Examiner as belonging to Mental Process grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations/steps involves a logical/geometrical set operation between two data elements, e.g. between one of geological points and one of intersecting points in geological map polygons, using attributes or coordinates of data elements.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “receiving a geologic point” and “providing an indication”; 
In Claim 6: “providing for display a graphical representation (or respective graphical representations)”;
In Claim 11: “A system”, “a processor” and “a memory devices”;
In Claim 20: “A non-transitory computer-readable medium” and “at least one computing device”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “receiving a geologic point” and “providing an indication” represent the standard data input (data collection) and output (result report) of data processing steps and they only add insignificant extra solution activities to the judicial exception.
As per claim 6, the limitation/step “providing for display a graphical representation (or respective graphical representations)” represent the generation (or preparation) of the data, in a graphic format for instance, intended for display and it can be interpreted as Mental Processing or an insignificant extra solution activity at best since display is an intended purpose. Even if display is positively recited, the steps only add insignificant extra solution activities to the judicial exception.
As per claim 11, the additional element in the preamble “A non-transitory computer-readable medium” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “at least one computing devices” represent general computing devices and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Chen, Brodaric, Zhou and Wang the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20100161232 A1), hereinafter ‘Chen’ in view of Brodaric (B. Brodaric, “The design of GSC FieldLog: ontology-based software for computer aided geological field mapping”, Computers & Geosciences 30 (2004) 5–20), hereinafter “Brodaric’ and Zhou (CN 101719127 A), hereinafter ‘Zhou’.
As per claims 1, 11 and 20, Chen discloses
For claim 1 only:	
	A method comprising: (A computer-implemented method [abs, 0023])
For claim 11 only: 
	A system comprising: (a computing device [0065], system of a computing environment 400 [0181 & Fig. 25])
	a processor; (processors, computers [0108])
	and a memory device including instructions that, when executed by the processor, cause the processor to: (a memory in a computing system [0065, 0067, and 0085])
For claim 20 only: 
	A non-transitory computer-readable medium including instructions stored therein that, when executed by at least one computing device, cause the at least one computing device to: (computer readable media [0182])

For all claims: 

	intersecting (or intersect)  the geologic point with a geologic map polygon to identify an intersecting geologic point of the geologic map polygon, the intersecting geologic point being associated with a lithologic attribute and the geologic map polygon corresponding to a formation; (During picking, the geobodies are analyzed using a map view criteria … yielding composite geobodies [00010], transforming a seismic data volume acquired in a seismic survey to a corresponding data volume which, when visually displayed, shows a representation of subterranean reflector surfaces, picking seismic reflections from the data volume, and creating initial Surfaces from the picks; (b) breaking surfaces into Smaller parts ("patches”) that are predominantly topologically consistent [0023], single-voxel points, characteristic points [0025, 0029], points [0047, Fig. 11])

Chen further discloses the topological consistency check in the geologic map (topologically consistent means that the following three conditions are satisfied with regard to the geometric arrangement of rock layers [0074], topological consistency, inconsistency, test for topological consistency [0075-0080], small surfaces are more 

However, Chen is silent regarding “performing an integrity check for the geologic point based at least in part on the lithologic attributes of the geologic point and the intersecting geologic point”

Brodaric discloses integrity check on a point in the spatial and geologic analysis based on attributes (spatial and geological analysis functions, a point in this space that includes significant cartographic, information and analytic capacities [pg. 7 right col line 1 – 30, Fig. 1], Geological classes represent user-defined specifications for relational database schema, including tables and attributes, standard SQL attribute types ‘e.g. char, integer, etc.’, integrity constraints for attributes including uniqueness, null, defaults and ranges [pg. 10 left col line 2 from the bottom – right col line 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chen in view of Brodaric to perform an integrity check for the geologic point based at least in part on the lithologic attributes of the geologic point and the intersecting geologic point for the generation of geological map by making it to be in high integrity and fulfilling a customized user need with flexible display features (Chen - What is needed is a method that generates topologically consistent reflection horizons from seismic ‘or attribute’ data or any geophysical data, preferably one that generates 

Chen further discloses augmenting the map when the consistency check fails (augmenting … selected surface [0035], If the sort or any of the other tests fail, then ‘step 128’ the hypothesis is rejected, and the procedure is applied to the next pair ‘step 121’ [0102, Fig. 12A and 12B]).

Brodaric also discloses the augmentation capability (usage of field data in analytic methods intended to augment geological interpretation [pg. 5 right col line 9-13]).

However, neither Chen nor Brodaric does not explicitly disclose when the geologic point fails the integrity check, providing an indication that the geologic point failed the integrity check to facilitate providing an accurate representation of the formation corresponding to the geologic map polygon.

Zhou disclose a use of quality checking chart when the integrity check fails (attribute recording correctness and integrity checking [0011], attribute error check, display elements [0013], regular automatic detecting geometrical error of spatial data and topology error topological consistency check for point-to-point [0015], geological map spatial information data quality checking method [0047, Fig. 1], with data quality checking chart [0051, Fig. 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhou to provide an indication that the geologic point failed the integrity check to facilitate providing an accurate representation of the formation corresponding to the geologic map polygon when the geologic point fails the integrity check for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric and Zhou in view of Smith (US 20090027385 A1), hereinafter ‘Smith’.
As per claims 2 and 12, Chen, Brodaric and Zhou disclose claims 1 and 11 set forth above.
Chen further discloses removal of line joints when consistency check fails to facilitate a drilling operation in the formation corresponding to the geologic map surface((removing line joints [0023], in response to a positive prediction of hydro carbon potential, drilling a well into the subsurface region and producing hydrocarbons [0027],removing one-voxel-thick layers [0029]), but is silent regarding removal of geologic points.

Smith discloses removal of geologic points (previously selected object or point of interest may be …removed and replaced with the new object or point of interest [0070, 0072]).
.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric and Zhou in view of Broussard (FR 2992751 A1), hereinafter ‘Broussard’.
As per claims 3 and 13, Chen, Brodaric and Zhou disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding providing a set of messages indicating that the geologic point failed the integrity check.

Broussard discloses a means to let user know a status through text when the integrity of data cannot be maintained (seismic interpretation, display, graphic element, a text box, the annotation includes a problem description describing the problem of the data element of the wellbore.  Examples of problem description may relate to an error in the trajectory of the wellbore in the wireframe rendering or the pixel image, an error in the units for the test log that need to be corrected; to maintain the integrity of the data items).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Broussard to provide a set of messages indicating that the geologic point failed the integrity check for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.

	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric and Zhou in view of Roth (CA 3050129 A1).
As per claims 4 and 14, Chen, Brodaric and Zhou disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding comparing the lithologic attributes of the geologic point and the intersecting geologic point.

Roth discloses checking the difference between the attributes between well data and the corresponding geological map (the difference between the attribute value of a withheld well and the attribute value at the corresponding location of the geologic property map exceeds a predetermined threshold, the value obtained from the well in the held-out subpopulation is identified as an outlier, and that well/attribute value is not used as an input to the final gridded geologic property map [00221])
 


As per claims 5 and 15, Chen, Brodaric, Zhou and Roth disclose claims 4 and 14 set forth above.
Roth discloses the integrity check is based on information indicating whether a combination of the lithologic attributes of the well position and the corresponding geological map position point is valid (the difference between the attribute value of a withheld well and the attribute value at the corresponding location of the geologic property map exceeds a predetermined threshold, the value obtained from the well in the held-out subpopulation is identified as an outlier, and that well/attribute value is not used as an input to the final gridded geologic property map [00221]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Roth to perform integrity check based on information indicating whether a combination of the lithologic attributes of the geologic point and the intersecting geologic point is valid for the update of geological map by .

	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric and Zhou in view of Broussard and Wang (CN 109633745 A), hereinafter ‘Wang’.
As per claims 6 and 16, Chen, Brodaric and Zhou disclose claims 1 and 11 set forth above.
Chen discloses providing for display a graphical representation of a set of geologic map polygons of a geologic map (object, regions, sets of voxels [0145], polygons [0146, 1072], slices or map for the formed surfaces [0177]), but is silent regarding providing for display respective graphical representations of one or more geologic points that failed at least one integrity check, and the respective graphical representations of the one or more geologic points overlaying the graphical representation of the set of geologic map polygons.

Broussard discloses a means to let user know a status through text when the integrity of data cannot be maintained (seismic interpretation, display, graphic element, a text box, the annotation includes a problem description describing the problem of the data element of the wellbore.  Examples of problem description may relate to an error in the trajectory of the wellbore in the wireframe rendering or the pixel image, an error in the units for the test log that need to be corrected; to maintain the integrity of the data items).

Wang discloses the display wit superposition or overlay for geologic map (position map, the superposition display [abs], geologic map, position diagram layer, and display by the overlay … to generate result maps)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Broussard and Wang to provide for display respective graphical representations of one or more geologic points that failed at least one integrity check, the respective graphical representations of the one or more geologic points overlaying the graphical representation of the set of geologic map polygons for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.

As per claims 7 and 17, Chen, Brodaric, Zhou, Broussard and Wang disclose claims 6 and 16 set forth above.
Broussard discloses a means to let user know a status through text when the integrity of data cannot be maintained (seismic interpretation, display, graphic element, a text box, the annotation includes a problem description describing the problem of the data element of the wellbore.  Examples of problem description may relate to an error in the trajectory of the wellbore in the wireframe rendering or the pixel image, an error in the units for the test log that need to be corrected; to maintain the integrity of the data items).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Broussard to provide for display a set of messages indicating that the one or more geologic points failed at least one integrity check for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric, Zhou, Broussard and Wang in view of Olshansky (DE 102015114733 A1), hereinafter ‘Olshansky’.
As per claims 8 and 18, Chen, Brodaric, Zhou, Broussard and Wang disclose claims 7 and 17 set forth above.
The set forth combined prior art is silent regarding an error message related to a maximum regressive surface or a sequence boundary.

Olshansky discloses a warning message related to a sequence boundary (identifying boundaries over sequences of frames of the radar data, actions includes navigation display, activating a … warning).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Olshansky to use a set of messages .

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric and Zhou in view of Stark (T. J. Stark, “Relative geologic time (age) volumes—Relating every seismic sample to a geologically reasonable horizon”, SEG Library, The Leading Edge September 2004, Column 23, Issue 9 September-October 2004), hereinafter ‘Stark’.
As per claim 9, Chen, Brodaric and Zhou disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “determining that the geologic map polygon corresponds to a lowstand map, wherein the intersecting geologic point includes information corresponding to a second geologic point associated with the intersecting geologic point;
	comparing an attribute related to a depositional environment associated with the second geologic point with an attribute related to the depositional environment associated with the intersecting geologic point” although the combined prior art discloses the geological map polygon includes the intersecting geological point.

Stark discloses the geological map corresponds to a low stamp map, wherein the intersecting geologic point includes information corresponding to a second geologic point associated with the intersecting geologic point (The small cube in the upper left is the age volume; the larger cube is the seismic volume. Both cubes have been stripped 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Stark to detect the second geological point for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.
 
Even though the combined prior art is silent regarding the integrity check against the second geological point, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform an integrity check for the second geological point, since it has been held that mere duplication of the essential working limitations/steps/parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 10, Chen, Brodaric, Zhou and Stark disclose claim 9 set forth above.
Chen further discloses the attribute related to the depositional environment comprises an indicator of depth of the depositional environment. (the same surface may have multiple depths [0003], identifiable relationship may be one of a closest geologic age or 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Brodaric, Zhou, Broussard, Wang and Olshansky in view of Stark.
As per claim 19, Chen, Brodaric, Zhou, Broussard, Wang and Olshansky disclose claim 18 set forth above.
The set forth combined prior art is silent regarding “determining that the geologic map polygon corresponds to a lowstand map, wherein the intersecting geologic point includes information corresponding to a second geologic point associated with the intersecting geologic point;
	comparing an attribute related to a depositional environment associated with the second geologic point with an attribute related to the depositional environment associated with the intersecting geologic point” although the combined prior art discloses the geological map polygon includes the intersecting geological point.

Stark discloses the geological map corresponds to a low stamp map, wherein the intersecting geologic point includes information corresponding to a second geologic point associated with the intersecting geologic point (The small cube in the upper left is the age volume; the larger cube is the seismic volume. Both cubes have been stripped down to the same stratigraphic level. The relative geologic time of interest becomes progressively older with each frame of the movie. This type of display allows the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Stark to detect the second geological point and compare an attribute related to a depositional environment associated with the second geologic point for the update of geological map by making it to be in high integrity and fulfilling a customized user need with flexile display features.  

Even though the combined prior art is silent regarding the integrity check against the second geological point, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform an integrity check for the second geological point, since it has been held that mere duplication of the essential working limitations/steps/parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Rutten (US 10295684 B2) discloses systems and methods for constructing clean stratigraphic seismic traces to enhance interpretation of geological faults using diagnostic displays, diagnostic tools, and fault quality validation techniques.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865